—Judgment, Supreme Court, New York County (Michael Corriero, J.), rendered July 7, 1998, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of 3 to 9 years, unanimously affirmed.
Defendant’s claim that the People failed to establish the foundation required by CPL 60.25 (1) (a) (iii) for admission of the victim’s out-of-court identification is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the existing record as a whole permits the inference that the victim was unable to make an in-court identification due to lack of present recollection.
On the existing record, we find that trial counsel provided meaningful representation and that his alleged deficiencies did not deprive defendant of a fair trial (see, People v Benevento, 91 NY2d 708, 713-714; People v Hobot, 84 NY2d 1021, 1024).
We perceive no abuse of sentencing discretion.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Nardelli, J. P., Tom, Rubin, Andrias and Buckley, JJ.